



Exhibit 10.2


PROMISSORY NOTE
Principal
$25,000,000.00
Loan Date
06-14-2017
Maturity
06-14-2018
Loan No
55120-0201
Call / Coll
9A00 / AA
Account
00000160370
Officer
00229
Initials


References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

Borrower:
Heartland Financial USA, Inc.
 
Lender:
Bankers Trust Company
 
1398 Central Avenue
 
 
453 7th Street
 
Dubuque, IA 52001
 
 
P.O. Box 897
 
 
 
 
Des Moines, IA 50304-0897
 
 
 
 
(800) 362-1688

Principal Amount: $25,000,000.00
Date of Note: June 14, 2017

PROMISE TO PAY. Heartland Financial USA, Inc. ("Borrower") promises to pay to
Bankers Trust Company ("lender"), or order, in lawful money of the United States
of America, the principal amount of Twenty-five Million & 00/100 Dollars
($25,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on June 14, 2018. In addition, Borrower will
pay regular quarterly payments of all accrued unpaid interest due as of each
payment date, beginning September 30, 2017, with all subsequent interest
payments to be due on the last day of each quarter after that. Unless otherwise
agreed or required by applicable law, payments will be applied first t o any
unpaid collection costs; then to any late charges; then to any accrued unpaid
interest; and then to principal. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the 30-Day London
Interbank Offered Rate (LIBOR) as published in the Wall Street Journal which may
or may not necessarily reflect the rate Lender charges to its other customers
which may be lower (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each first day of the month.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 0.993% per annum. Interest on the unpaid principal
balance of this loan will be calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using a rate of 2.750 percentage points over the
Index, resulting in an initial rate of 3.743% per annum based on a year of 360
days. NOTICE: Under no circumstances will the interest rate on this Note be more
than the maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance. multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes " payment in
full" of the amount owed or that is tendered with other conditions or
limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: Bankers Trust Company, 453 7th Street, P.O. Box 897, Des Moines,
lA 50304-0897.
LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $50.00,
whichever is greater.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 21 .000% per
annum based on a year of 360 days. However, in no event will the interest rate
exceed the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.





--------------------------------------------------------------------------------





False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors. any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.


LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Iowa.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Polk County, State of Iowa.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
COLLATERAL. This loan is unsecured.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
PURPOSE OF LOAN. The specific purpose of this loan is: General Corporate Needs.
LOAN AGREEMENT. This Note is subject to the terms and conditions of a Business
Loan Agreement dated June 14, 2013, and as may be amended from time to time.
NON-USE FEE. This Loan is subject to a quarterly Non-Use Fee Rate of 0.0010%.
The Borrower agrees to pay to Lender for the Revolving Commitment a non-use fee,
for the period from the Loan Date to the Maturity Date, in an amount equal to
(i} the Revolving Commitment less (ii)the average daily amount (for the period
of measurement} of all Revolving Outstandings, multiplied by the Non-Use Fee
Rate in effect from time to time. Such non-use fee shall be payable in arrears
on the last day of each calendar (month, quarter, year) and on the





--------------------------------------------------------------------------------





Maturity Date for any period then ending for which such non-use fee shall not
have previously been paid. The Non-Use Fee shall be computed per the Interest
Calculation Method described in the Promissory Note.
PRIOR NOTE. A Promissory Note dated June 14, 2016 in the amount of
$20,000,000.00 to mature on June 14, 2017.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and·
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s} to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: Bankers Trust Company 453 7th Street Des Moines, lA 50309.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time} this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.




BORROWER:


HEARTLAND FINANCIAL USA, INC.
By: /s/ Bryan R. McKeag
Bryan R. McKeag EVP, CFO of Heartland Financial USA, Inc.








--------------------------------------------------------------------------------





DISBURSEMENT REQUEST AND AUTHRORIZATION
Principal
$25,000,000.00
Loan Date
06-14-2017
Maturity
06-14-2018
Loan No
55120-0201
Call / Coll
9A00 / AA
Account
00000160370
Officer
00229
Initials


References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

Borrower:
Heartland Financial USA, Inc.
 
Lender:
Bankers Trust Company
 
1398 Central Avenue
 
 
453 7th Street
 
Dubuque, IA 52001
 
 
P.O. Box 897
 
 
 
 
Des Moines, IA 50304-0897
 
 
 
 
(800) 362-1688



LOAN TYPE. This is a Variable Rate Nondisclosable Revolving line of Credit Loan
to a Corporation for $25,000,000.00 due on June 14, 2018. This is an unsecured
renewal of the following described indebtedness: A Promissory Note dated June
14. 2016 in the amount of $20,000,000.00 to mature on June 14, 2017.
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:
¨
Personal, Family, or Household Purposes or Personal Investment.

x
Business (Including Real Estate Investment).

SPECIFIC PURPOSE. The specific purpose of this loan is: General Corporate Needs.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $25,000,000.00 as follows:
Undisbursed Funds:
 
$
25,000,000.00


Note Principal:
 
$
25,000,000.00





AUTOMATIC PAYMENTS. Borrower hereby authorizes Lender automatically to deduct
from Borrower's Checking account, numbered 714125, the amount of any loan
payment. If the funds in the account are insufficient to cover any payment,
Lender shall not be obligated to advance funds to cover the payment. At any time
and for any reason, Borrower or Lender may voluntarily terminate Automatic
Payments.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.


FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 14, 2017.




BORROWER:


HEARTLAND FINANCIAL USA, INC.
By: /s/ Bryan R. McKeag
Bryan R. McKeag EVP, CFO of Heartland Financial USA, Inc.






--------------------------------------------------------------------------------





NOTICE OF FINAL AGREEMENT
Principal
$25,000,000.00
Loan Date
06-14-2017
Maturity
06-14-2018
Loan No
55120-0201
Call / Coll
9A00 / AA
Account
00000160370
Officer
00229
Initials


References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

Borrower:
Heartland Financial USA, Inc.
 
Lender:
Bankers Trust Company
 
1398 Central Avenue
 
 
453 7th Street
 
Dubuque, IA 52001
 
 
P.O. Box 897
 
 
 
 
Des Moines, IA 50304-0897
 
 
 
 
(800) 362-1688

 
 
 
 
 
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY
ENFORCED. BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.
 
 
 
 
 
As used in this Notice, the following terms have the following meanings:
 
 
 
 
 
Loan. The term "Loan: means the following described loan: a Variable Rate
Nondisclosable Revolving Line of Credit Loan to a Corporation for $25,000,000.00
due on June 14, 2018. This is an unsecured renewal of the following described
indebtedness: A Promissory Note dated June 14, 2016 in the amount of
$20,000,000.00 to mature on June 14, 2016 and a Change in Terms Agreement dated
December 15, 2015 in the amount of $20,000,000.00 to mature on June 14, 2017.
 
 
 
 
 
Loan Agreement. The term "Loan Agreement" means one or more promises, promissory
notes, agreements, undertakings, security agreements, deeds of trust or other
documents, or commitments, or any combination of those actions or documents,
relating to the Loan, including without limitation the following:
 
LOAN DOCUMENTS
 
 
 
 
 
ŸPromissory Note
 
ŸDisbursement Request and Authorization
 
ŸNotice of Final Agreement
 
 
 
Parties. The term "Parties" means Bankers Trust Company and any and all entities
or individuals who are obligated to repay the loan or have pledged property as
security for the Loan, including without limitation the following:
 
 
 
 
Borrower:
Heartland Financial USA, Inc.
 
 



Each Party who signs below, other than Bankers Trust Company, acknowledges,
represents, and warrants to Bankers Trust Company that it has received, read and
understood this Notice of Final Agreement. This Notice is dated June 14, 2017.


BORROWER:


HEARTLAND FINANCIAL USA, INC.
By: /s/ Bryan R. McKeag
Bryan R. McKeag EVP, CFO of Heartland Financial USA, Inc.

LENDER:


BANKERS TRUST COMPANY
By: /s/ Ben A. Miller
Ben A. Miller, Officer






